782 N.W.2d 505 (2010)
In re LARRY JEROME LEBOEUF, LIP.
William I. McDonald, Conservator for Larry Jerome Leboeuf, a Legally Incapacitated Person, Petitioner-Appellant,
v.
Auto Owners Insurance Company, Respondent-Appellee.
Docket No. 140143. COA No. 286499.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the application for leave to appeal the October 27, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.